Citation Nr: 0119159	
Decision Date: 07/24/01    Archive Date: 07/31/01

DOCKET NO.  00-08 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bone spurs of the 
right heel.

2.  Entitlement to an increased (compensable) rating for shin 
splints of the left leg.

3.  Entitlement to an increased (compensable) rating for shin 
splints of the right leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from November 1985 to March 
1990.

By a decision entered in December 1993, the RO denied the 
veteran's claim for a compensable rating for shin splints.  
The veteran was notified of the RO's determination in January 
1994, and she filed a timely notice of disagreement (NOD) in 
November 1994.  Thereafter, she was furnished a statement of 
the case (SOC) and supplemental SOCs (SSOC) addressing the 
matter in March 1995, May 1995, November 1996, and February 
1998.  She did not file a timely substantive appeal, however, 
and, as a result, the December 1993 decision became final.  
The current increased rating claims come to the Board of 
Veterans' Appeals (Board) on appeal from an October 1999 
decision by the RO, entered after receiving a subsequent 
claim for increased rating in April 1999.

The RO has not certified for appeal the issue of entitlement 
to service connection for bone spurs of the right heel.  The 
Board finds, however, that an appeal of that issue has been 
properly perfected.  The record shows that the RO entered a 
decision on that issue in September 1994, that a timely NOD 
was received in November 1994, and that the veteran was 
issued an SOC on the matter later that same month.  The 
appeal was thereafter perfected when she appeared for a 
hearing at the RO in January 1995, and her arguments with 
regard to that issue were reduced to writing.  See, e.g., 
Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993) (oral 
statements reduced to writing in a hearing transcript satisfy 
the requirement that a communication be "in writing").



REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The new law applies to all claims 
filed on or after the date of the law's enactment, as well as 
to claims filed before the date of the law's enactment, and 
not yet finally adjudicated as of that date.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000); VAOPGCPREC 11-
2000 (Nov. 27, 2000).

The new law contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  The 
RO has not yet considered the veteran's claims in the context 
of the new law.  Consequently, in order to ensure the veteran 
due process of law, and to avoid the possibility of 
prejudice, the Board will remand the claims to the RO.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92, 57 Fed. Reg. 49,747 (1992).

On remand, the RO should undertake any action deemed 
necessary to ensure that the requirements of the new law have 
been satisfied.  That action should include, among other 
things, obtaining records of any VA treatment the veteran may 
have received for her legs since the time that such records 
were last procured in September 1999, and making reasonable 
efforts to obtain any relevant records of private treatment 
that have not already been associated with the file, to 
include any treatment she may have received through private 
insurance since returning to work.  The action should also 
include affording her another examination of her legs so that 
apparent contradictions in the evidence can be addressed, and 
so that a medical opinion can be obtained as to whether she 
has bone spurs of the right heel that can in any way be 
attributed to service.  38 C.F.R. § 19.9 (2000).

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, is completed.  Development 
should include, among other things, 
obtaining records of any VA treatment 
the veteran may have received for her 
legs since the time that such records 
were last procured in September 1999, 
and making reasonable efforts to obtain 
any relevant records of private 
treatment that have not already been 
associated with the file, to include any 
treatment she may have received through 
private insurance since returning to 
work.

2.  After the foregoing development has 
been completed, the RO should arrange to 
have the veteran scheduled for an 
examination of her legs.  The examiner 
should review the claims file, and 
should note in the report of the 
examination that the file has been 
reviewed.  The examiner should fully 
describe any functional impairments due 
to shin splints of either leg.  In so 
doing, the examiner should specifically 
indicate whether the veteran's 
difficulties with shin splints have 
resulted in atrophy, impairment of 
muscle tonus, loss of strength or power, 
lowered endurance, a lowered  threshold 
of fatigue, or problems with 
coordination.  If the examiner 
determines that the veteran has 
functional impairments of her legs, but 
that some or all of the impairments are 
due to disability other than shin 
splints, the examiner should, to the 
extent feasible, distinguish between 
those impairments that are due to shin 
splints and those that are due to other 
causes.  If the examiner determines that 
the veteran has no current functional 
impairments attributable to shin 
splints, he or she should discuss any 
evidence in the file that may suggest 
otherwise, to include the report of a 
September 1999 VA examination (which 
indicates that the veteran had 
"residual pain" status post shin 
splints), and should reconcile his or 
her opinion with any evidence to the 
contrary.  The examiner should also 
express an opinion as to whether the 
veteran has a right heel spur and, if 
so, whether it is at least as likely as 
not that the heel spur can be attributed 
to service or the already service-
connected shin splints.  Any testing 
deemed necessary should be completed, 
and the examiner should provide a 
rationale for the conclusions reached.

3.  After all required notification and 
development has been completed, the RO 
should take adjudicatory action on the 
claims here in question.  In so doing, 
the RO should consider whether it would 
be more appropriate to rate the 
veteran's shin splints under 38 C.F.R. 
§ 4.73, Diagnostic Code 5311 (muscle 
group XI), rather than Diagnostic Code 
5312 (muscle group XII).  See, e.g., 
Dorland's Illustrated Medical Dictionary 
1562 (28th ed. 1994) (defining shin 
splints as "strain of the flexor 
digitorum longus muscle . . . .") 
(emphasis added).  If any benefit sought 
remains denied, an SSOC should be 
issued.

After the veteran and her representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until she receives further 
notice, but she may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's Adjudication Procedure Manual, M21-1, Part 
IV, directs ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	DAVID A. BRENNINGMEYER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of this 
appeal.  38 C.F.R. § 20.1100(b) (2000).


